DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-16 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted June 11, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (JP 2005-248833A).
With regard to Claim 1, Seo et al. disclose in Figures 5-9, a vehicle battery temperature control apparatus configured to control temperature of a battery (80) housed in a battery compartment, called a battery chamber (82), of a vehicle provided with a prime mover, the vehicle battery temperature control apparatus comprising: a battery temperature detector, called a battery room temperature sensor (90), configured to detect the temperature of the battery (80); a first duct (85) configured to fluidly connect the battery compartment (82) and outside through the vehicle body floor (81) (paragraphs 0025-0026); a second duct (86) separate from the first duct (85) and configured to fluidly connect the battery compartment (82) and the outside (passenger compartment (84)), the second duct (86) having a first end and a second end opposite to the first end; an exhaust pipe, called a branch passage (87), configured to allow exhaust gas emitted from the prime mover to flow therethrough (paragraph 0027); a heat receiver, called three-way valve (88), provided in an intermediate region between the first end and the second end of the second duct (86) and configured to inherently receive heat generated from the exhaust pipe (87) (paragraph 0027); a blower fan, called an air-supply fan (89), configured to rotate in a first direction, thereby introducing cooling air from the first duct (85) into the battery compartment (82), and emitting the cooling air that has cooled the battery (80) by exchanging heat with the battery (80) to the outside passenger compartment (84) via the second duct (86) (paragraphs 0029-0030; See Figures 7, 9), and configured to rotate in a second direction, thereby introducing air raised in temperature by exchanging heat with the exhaust pipe (87) through the heat receiver (88) from the second duct (86) into the battery compartment (82), and emitting the air that has raised the temperature of the battery (80) to the outside through vehicle body floor (81) via the first duct (85), the second direction being a direction opposite to the first direction (paragraphs 0029-0030; See Figures 6, 8); and a processor, including engine control unit (50) and airflow control unit (70), configured to cause the blower fan (89) to rotate in the first direction in a case where the temperature of the battery (80) is higher than a predetermined first set temperature, and to cause the blower fan (89) to rotate in the second direction in a case where the temperature of the battery (80) is lower than a predetermined second set temperature (paragraphs 0020, 0028-0029, 0042-0046). 
The recitations, “a vehicle battery temperature control apparatus configured to control temperature of a battery housed in a battery compartment of a vehicle provided with a prime mover”, “a battery temperature detector configured to detect the temperature of the battery”; “a first duct configured to fluidly connect the battery compartment and outside”; “a second duct…configured to fluidly connect the battery compartment and the outside”; “an exhaust pipe configured to allow exhaust gas emitted from the prime mover to flow therethrough”; “a heat receiver…configured to receive heat generated from the exhaust pipe”; “a blower fan configured to rotate in a first direction, thereby introducing cooling air from the first duct into the battery compartment, and emitting the cooling air that has cooled the battery by exchanging heat with the battery to the outside via the second duct, and configured to rotate in a second direction, thereby introducing air raised in temperature by exchanging heat with the exhaust pipe through the heat receiver from the second duct into the battery compartment, and emitting the air that has raised the temperature of the battery to the outside via the first duct”; and “a processor configured to cause the blower fan to rotate in the first direction in a case where the temperature of the battery is higher than a predetermined first set temperature, and to cause the blower fan to rotate in the second direction in a case where the temperature of the battery is lower than a predetermined second set temperature”, are considered functional language which impart intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 2, Seo et al. disclose in Figure 5, a heat insulator, called a heat-insulating structure, disposed between the battery (80) and the exhaust pipe (87), at a portion other than the heat receiver (88) (paragraph 0025). 
With regard to Claim 3, Seo et al. disclose in Figures 5-9, wherein the first end of the second duct (86) is coupled to the battery compartment (82), and the second end of
the second duct (86) is disposed in vicinity of the exhaust pipe (87) (paragraph 0027; See Figures). 
With regard to Claim 4, Seo et al. disclose in Figures 5-9, wherein the first end of the second duct (86) is coupled to the battery compartment (82), and the second end of the second duct (86) is disposed in vicinity of the exhaust pipe (87) (paragraph 0027; See Figures). 
With regard to Claim 9, Seo et al. disclose in Figure 5-9, wherein the blower fan (89) is disposed in the intermediate region (in the vicinity of the second fluid passage (86) in the battery chamber (82) (paragraph 0027)) of the second duct (86) to be positioned between the battery (80) and the heat receiver (88) (See Figures).
With regard to Claim 10, Seo et al. disclose in Figure 5-9, wherein the blower fan (89) is disposed in the intermediate region (in the vicinity of the second fluid passage (86) in the battery chamber (82) (paragraph 0027)) of the second duct (86) to be positioned between the battery (80) and the heat receiver (88) (See Figures).
With regard to Claim 11, Seo et al. disclose in Figure 5-9, wherein the blower fan (89) is disposed in the intermediate region (in the vicinity of the second fluid passage (86) in the battery chamber (82) (paragraph 0027)) of the second duct (86) to be positioned between the battery (80) and the heat receiver (88) (See Figures).
With regard to Claim 12, Seo et al. disclose in Figure 5-9, wherein the blower fan (89) is disposed in the intermediate region (in the vicinity of the second fluid passage (86) in the battery chamber (82) (paragraph 0027)) of the second duct (86) to be positioned between the battery (80) and the heat receiver (88) (See Figures).

Allowable Subject Matter
8.	Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Seo et al. (JP 2005-248833A), do not teach or fairly suggest a heat radiator disposed in the intermediate region of the second duct and including a material having higher thermal conductivity than a material included in the second duct.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725